Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 1 of 27 PageID: 5




                       EXHIBIT A
          BER-L-001776-19 03/05/2019 Pg 1 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 2 of 27 PageID: 6
          BER-L-001776-19 03/05/2019 Pg 2 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 3 of 27 PageID: 7
          BER-L-001776-19 03/05/2019 Pg 3 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 4 of 27 PageID: 8
          BER-L-001776-19 03/05/2019 Pg 4 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 5 of 27 PageID: 9
          BER-L-001776-19 03/05/2019 Pg 5 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 6 of 27 PageID: 10
          BER-L-001776-19 03/05/2019 Pg 6 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 7 of 27 PageID: 11
          BER-L-001776-19 03/05/2019 Pg 7 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 8 of 27 PageID: 12
          BER-L-001776-19 03/05/2019 Pg 8 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 9 of 27 PageID: 13
           BER-L-001776-19 03/05/2019 Pg 9 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 10 of 27 PageID: 14
           BER-L-001776-19 03/05/2019 Pg 10 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 11 of 27 PageID: 15
           BER-L-001776-19 03/05/2019 Pg 11 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 12 of 27 PageID: 16
           BER-L-001776-19 03/05/2019 Pg 12 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 13 of 27 PageID: 17
           BER-L-001776-19 03/05/2019 Pg 13 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 14 of 27 PageID: 18
           BER-L-001776-19 03/05/2019 Pg 14 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 15 of 27 PageID: 19
           BER-L-001776-19 03/05/2019 Pg 15 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 16 of 27 PageID: 20
           BER-L-001776-19 03/05/2019 Pg 16 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 17 of 27 PageID: 21
           BER-L-001776-19 03/05/2019 Pg 17 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 18 of 27 PageID: 22
           BER-L-001776-19 03/05/2019 Pg 18 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 19 of 27 PageID: 23
           BER-L-001776-19 03/05/2019 Pg 19 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 20 of 27 PageID: 24
           BER-L-001776-19 03/05/2019 Pg 20 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 21 of 27 PageID: 25
           BER-L-001776-19 03/05/2019 Pg 21 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 22 of 27 PageID: 26
           BER-L-001776-19 03/05/2019 Pg 22 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 23 of 27 PageID: 27
           BER-L-001776-19 03/05/2019 Pg 23 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 24 of 27 PageID: 28
           BER-L-001776-19 03/05/2019 Pg 24 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 25 of 27 PageID: 29
           BER-L-001776-19 03/05/2019 Pg 25 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 26 of 27 PageID: 30
           BER-L-001776-19 03/05/2019 Pg 26 of 30 Trans ID: LCV2019421811
Case 2:19-cv-08961-MCA-LDW Document 1-1 Filed 03/26/19 Page 27 of 27 PageID: 31
